DETAILED ACTION
	The Response filed 17 December 2021 has been entered.  Claims 1-3, 5, 9-12, and 14-17 are pending, with claim 17 being new.  Claims 4, 6-8, 13 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive for the following reasons in view of Strohl, Jr. (US 3,612,474) and Hadley (US 492,580).
The applicant argues with respect to independent claims 1 and 11 on pg. 9 of the Response that the prior art lacks a two-part construction of the pinch clamp device, the first and second parts have an axisymmetric (e.g. conical) shape, and operation of the pinch clamp device consists of manipulating one of the parts along an extension direction to close or open the clamp.  However, Strohl discloses in Figs. 1-11 (specifically the embodiment in Figs. 8-11 for the second part) a two-part construction comprising a first part 12 and a second part (Figs. 8-11), the first and second parts have an axisymmetric shape (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions 7 with protrusions 9 thereon), and operation of the pinch clamp device consists of manipulating one of the parts along an extension direction of the parts to close or open the clamp.
Alternatively, Hadley discloses in Figs. 2 a two-part construction comprising a first part (E) and a second part (D, d), the first and second parts have an axisymmetric shape (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions 7 with protrusions 9 thereon), and operation of the pinch clamp device consists of manipulating one of the parts along an extension direction of the parts to close or open the clamp.
Drawings
The amendments to the claims have overcome the drawing objections.
Specification
The amendments filed 17 December 2021 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohl, Jr. (US 3,612,474).
Regarding claim 1, Strohl discloses in Figs. 1-11 (specifically the embodiment in Figs. 8-11 for the second part) a pinch clamp device for a flexible tube 50, comprising: 
a first part 12 and a second part (shown in Figs. 8-11) that are movable with respect to each other, 
wherein the first part 12 comprises a first conduit for housing the flexible tube 50 and the second part comprises a second conduit for housing the flexible tube 50, the second part nested within the first part and the second part moveable along an extension direction of the first conduit, 
wherein the first part 12 and the second part are arranged in an interacting manner such that the pinch clamp device can be present in a first position (Fig. 11) or in a second position (Fig. 8), wherein a flow of a fluid within the flexible tube 50 arranged inside the first conduit and the second conduit is enabled in the first position (Fig. 11), and a flow of a fluid within the flexible tube 50 arranged inside the first conduit and the second conduit is prevented in the second position (Fig. 8), 
wherein the second part comprises a flexible extension (comprising one of shafts 35, 36, 37) extending along the second conduit, wherein the flexible extension can be present in a relaxed position (Fig. 11) or in a compressed position (Fig. 8), wherein the pinch clamp device is in the first position (Fig. 11) if the flexible extension is in its relaxed position, and wherein the pinch clamp device is in the second position (Fig. 8) if the flexible extension is in its compressed position; 
wherein the flexible extension has a free end (with respective jaw 32/33/34 and nib 38) and a protrusion 38 on the free end, wherein the protrusion 38 extends radially away from the second conduit, wherein the3Application No. 16/643,739Amendment Dated December 17, 2021Reply to Office Action of September 17, 2021 protrusion 38 is received in a recess 
wherein the first part and the second part are designed axisymmetrically (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions 7 with protrusions 9 thereon).  
Regarding claim 2, Strohl discloses in Figs. 1-11 that a symmetry axis of the first part 12 extends along the first conduit and/or a symmetry axis of the second part extends along the second conduit.  
Regarding claim 3, Strohl discloses in Figs. 1-11 that the first part 12 and the second part are movable with respect to each other by a translational movement of at least one of the first part 12 and the second part.  
Regarding claim 5, Strohl discloses in Figs. 1-11 that the first part 12 and the second part are individual components.  
Regarding claim 10, Strohl discloses in Figs. 1-11 that the first part 12 and the second part have a different outer design.  
Regarding claim 11, Strohl discloses in Figs. 1-11 (specifically the embodiment in Figs. 8-11 for the second part) a pinch clamp arrangement comprising a pinch clamp device and a flexible tube 50, 
wherein the pinch clamp device comprises a first part 12 and a second part (shown in Figs. 8-11) that are movable with respect to each other, 

wherein the second part comprises a flexible extension (comprising one of shafts 35, 36, 37) extending along the second conduit, wherein the flexible extension can be present in a relaxed position (Fig. 11) or in a compressed position (Fig. 8), wherein the pinch clamp device is in the first position (Fig. 11) if the flexible extension is in its relaxed position, and wherein the pinch clamp device is in the second position (Fig. 8) if the flexible extension is in its compressed position,5Application No. 16/643,739Amendment Dated December 17, 2021Reply to Office Action of September 17, 2021
wherein the flexible extension has a free end (with respective jaw 32/33/34 and nib 38) and a protrusion 38 on the free end, wherein the protrusion 38 extends radially away from the second conduit, wherein the protrusion 38 is received in a recess (formed by any one of threads 23, 24, or the widest space at the bottom of the first part 12 below the threads 23, 24, which is recessed from the threads 23, 24) in the first part 12 if the flexible extension is in its relaxed position and abuts an inner wall of the first conduit if the flexible extension is in its compressed position, and 

Regarding claim 16, Strohl discloses in Figs. 1-11 that the pinch clamp device is unbiased toward the first position or the second position (in the same manner as the applicant’s device because the pinch clamp device needs to be deliberately moved to either of the positions).  
Regarding claim 17, Strohl discloses in Figs. 1-that the pinch clamp device is unbiased toward the first position or the second position (in the same manner as the applicant’s device because the pinch clamp device needs to be deliberately moved to either of the positions).
Claims 1 and 9 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley (US 492,580).
Regarding claim 1, Hadley discloses in Figs. 1-2 a pinch clamp device for a flexible tube (C’), comprising: 
a first part (E) and a second part (comprising coupling-plate D and the springs d rigidly fixed to the coupling-plate D by screws D2) that are movable with respect to each other (pg. 1, lines 86-98, and pg. 2, lines 12-29), 
wherein the first part (E) comprises a first conduit (comprising the passage through which the tube C’ passes) for housing the flexible tube (C’) and the second part (D, d) comprises a second conduit (comprising the passage between springs d) for housing the flexible tube (C’), the second part (D, d) nested within the first part (E) and the second part (D, d) moveable along an extension direction of the first conduit, 

wherein the second part (D, d) comprises a flexible extension (comprising one of the springs d, or both, like the applicant’s two flexible fingers 7) extending along the second conduit, wherein the flexible extension (d) can be present in a relaxed position or in a compressed position, wherein the pinch clamp device is in the first position if the flexible extension (d) is in its relaxed position, and wherein the pinch clamp device is in the second position if the flexible extension (d) is in its compressed position; 
wherein the flexible extension (d) has a free end (with protrusion d3) and a protrusion (d) on the free end, wherein the protrusion (d) extends radially away from the second conduit, wherein the3Application No. 16/643,739Amendment Dated December 17, 2021Reply to Office Action of September 17, 2021 protrusion (d) is received in a recess in the first part (E) if the flexible extension (d) is in its relaxed position and abuts an inner wall of the first conduit if the flexible extension (d) is in its compressed position; and 
wherein the first part (E) and the second part (D, d) are designed axisymmetrically (as much as the applicant’s device, which isn’t perfectly axisymmetric because it comprises two mirrored extensions 7 with protrusions 9 thereon).  
Regarding claim 9, Hadley discloses in Figs. 1-2 that the second part (D, d) comprises a mark (a certain thread or portion of threads) that is only visible for a user of the pinch clamp device if the pinch clamp device is in its second position (because .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kozlow (US 4,586,691) in view of Strohl.
Regarding claim 12, Kozlow discloses in Figs. 1-6 a pump arrangement comprising a pump (comprising pump 40 and the pinch clamp 10 mounted on the side of the pump 40) and a pinch clamp arrangement 10 that is installed into the pump, but lacks teaching the pinch clamp arrangement is according to claim 11.  Strohl teaches in Figs. 1-11 a pinch clamp arrangement according to claim 11 as previously discussed above in the anticipatory rejection of claim 11 in view of Strohl.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinch clamp 
Regarding claim 14, Kozlow discloses in Figs. 1-6 that the pump is a volumetric pump (because the pump 40 is a peristaltic pump, as disclosed in col. 1, lines 6-18).  
Regarding claim 15, Kozlow discloses in Figs. 1-6 that the pump is a perfusion pump (because the pump 40 is for delivering fluid intravenously to a patient, as disclosed in col. 1, lines 6-18).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753